Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Andrew Miller (“Executive”) and Polycom, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive was employed by the Company as its Chief Executive Officer;

WHEREAS, Executive signed an Employment Offer Letter with the Company on June 8,
2009 (the “Offer Letter”);

WHEREAS, Executive served as a Company officer and a member of the Company’s
Board of Directors (the “Board”), and resigned as an officer and Board member
effective July 19, 2013;

WHEREAS, Executive and the Company entered into an Indemnification Agreement on
July 1, 2009 (“Indemnification Agreement”);

WHEREAS, Executive signed a Proprietary Information and Invention Agreement with
the Company on June 8, 2009 (the “Proprietary Information Agreement”);

WHEREAS, the Company and Executive have entered into certain stock option
agreements granting Executive the option to purchase shares of the Company’s
common stock (“Shares”) subject to the terms and conditions of the Company’s
equity incentive plan and the applicable stock option agreements;

WHEREAS, the Company and Executive have entered into certain restricted stock
unit agreements granting Executive awards of restricted stock units payable in
the Company’s common stock subject to the terms and conditions of the Company’s
equity incentive plan and the applicable restricted stock unit agreement;

WHEREAS, the Company and Executive have entered into certain performance share
agreements granting Executive the option to receive shares of the Company’s
common stock upon the achievement of certain targets subject to the terms and
conditions of the Company’s equity incentive plan and the applicable performance
share agreements;

WHEREAS, Executive’s employment with the Company will permanently terminate
effective August 15, 2013 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the other and any of the Releasees as defined below, including, but not
limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

Page 1 of 12



--------------------------------------------------------------------------------

COVENANTS

1. Consideration.

a. Transition Services. Executive shall remain employed with the Company through
the Separation Date. Beginning on July 19, 2013 and through the Separation Date
(the “Transition Period”), Executive agrees to provide reasonable transition
services to the Company, or such other services as the Company may request,
including, but not limited to, the transitioning of Employee’s responsibilities.
During the Transition Period, Executive will not report to work, but shall
remain available by email or telephone to perform any transition duties
reasonably requested by the Company. During the Transition Period, the Company
shall continue to pay Executive his base salary in accordance with the Company’s
normal payroll practices. Notwithstanding the Transition Period, Executive
understands that the Company intends to terminate the Executive’s email and
network access upon the public announcement of his resignation, on or about
July 23, 2013, and that he will not have such access thereafter. Executive
acknowledges and agrees that to receive the consideration contemplated herein,
he must perform his transition duties and responsibilities in a professional
manner. While performing such transition services, Executive shall not represent
himself as an officer or executive of the Company. Executive agrees to notify
Ashley Goldsmith, Executive Vice President for Human Resources, immediately in
writing in the event that Executive begins employment with another employer
prior to the Separation Date, at which point his employment with the Company
will terminate immediately and the Company will cease paying Executive his base
salary.

b. Payment. The Company agrees to pay Executive a lump sum cash payment in an
amount equal to $500,000, less applicable withholdings, payable on the Company’s
first payroll date occurring immediately after the date six (6) months and one
(1) day following the Separation Date. The Company shall issue a Form W-2 in
connection with said payment.

c. Bonus. The Company agrees that Executive will continue to be eligible for his
bonus for the first half of the 2013 year, as determined by the Company and
subject to the terms of the applicable bonus plan. The Company shall pay
Executive his bonus, less applicable withholdings, at the same time bonuses are
paid to similarly situated executives, and at the bonus percentage attained by
the Company. The Company shall issue a Form W-2 in connection with said payment.

d. Resignation from Employment. Executive hereby resigns as an employee as of
the Separation Date and the Company shall process his termination accordingly.
Executive agrees to execute any documentation deemed reasonably necessary by the
Company to confirm Executive’s resignation from employment.

e. Cooperation Regarding Executive’s Resignation as Officer and from Board of
Directors. Effective July 19, 2013, Executive resigned as an officer and
director of the Company and, as applicable, any subsidiaries or affiliated
entities of the Company. Executive agrees, as deemed necessary by the Company,
to execute any forms or other documents required to effect such resignations as
a matter of state, federal, or foreign law.

 

Page 2 of 12



--------------------------------------------------------------------------------

2. Equity Awards. Executive shall have vested through the Separation Date in
certain stock options, restricted stock units and performance share awards
covering Shares, as set forth in Exhibit A attached hereto (the “Awards”).
Executive will have three (3) months following the Separation Date to exercise
his Company stock options (grant numbers N0014300 and N0014301), but only to the
extent that such options are vested and unexpired on the Separation Date.
Notwithstanding the foregoing, in no event may any option be exercised after the
original maximum term of the option. Any equity awards that are unvested on the
Separation Date will be forfeited permanently on that date and never will become
vested. In all other respects, the exercise of Executive’s vested options and
Shares shall continue to be governed by the terms and conditions of the
applicable award agreement and the Company’s equity plan under which the award
was granted.

3. Benefits. Executive’s health insurance benefits shall cease on the last day
of August 2013, subject to Executive’s right to continue his health insurance
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). If Executive timely elects and pays for continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA, Executive
may continue coverage for the applicable time period pursuant to COBRA.
Executive shall be entitled to receive an additional taxable payment in an
amount equal to the product of 12, multiplied by the amount of the premium for
Executive’s first month of COBRA coverage (the “Additional Severance”) payable
on the Company’s first payroll date occurring immediately after the date six
(6) months and one (1) day following the Separation Date. Such Additional
Severance will be subject to all applicable income and employment withholding
taxes in accordance with the Company’s normal payroll practices. For the
avoidance of doubt, this taxable payment will be paid regardless of whether
Executive elects COBRA continuation coverage. Executive’s participation in all
other benefits and incidents of employment, including, but not limited to,
vesting in equity awards, and the accrual of bonuses, vacation, and paid time
off, ceased as of the Separation Date

4. Equipment. Company acknowledges that following the Separation Date, Executive
may retain his Company-issued laptop computers (two Lenovo ThinkPad laptops),
Apple iPad tablet and his Company Samsung Galaxy 4 (including its phone number,
which the Company agrees to immediately release to Executive) (the “Devices”),
provided that within two (2) business days of the Effective Date of this
Agreement he uses best efforts to permit the Company to ensure the return of any
Company information residing on the Devices in a manner satisfactory to the
Company and that he will not delete that information without the Company’s
permission. Executive understands that the Company intends to image the hard
drives of the Devices, wipe or erase their contents, except for Executive’s
personal and private information, and then return them to the Executive. The
Company will in good faith work with Executive’s counsel to adopt a mutually
acceptable protocol to preserve and retain Executive’s personal or private
information residing on the Devices. In addition, Executive will cooperate with
the Company to remove from the Devices any Company-licensed software the Company
deems necessary to remove to comply with its licensing obligations. Executive
further agrees that within seven (7) business days following the Separation
Date, he will provide to the Company a written verification or certification
stating that he has returned to the Company any Company documents or information
stored or residing on Executive’s personal computer(s) or any other storage
device that may contain such information (other than the above-referenced
Company-issued Devices). Executive further agrees that he will not delete or
destroy any information that he is obligated to preserve pursuant to any
preservation request that he has received, or does receive, if any, from Company
counsel or court order brought to his attention.

 

Page 3 of 12



--------------------------------------------------------------------------------

5. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive. (Regarding Executive’s reimbursable expenses, the Company agrees that
it will pay all of Executive’s outstanding business expenses in accordance with
Company policy and procedures prior to the Separation Date, and the Executive
agrees to submit any such reimbursement requests for consideration not later
than July 29, 2013.)

6. Press Release. The Company agrees that it will share an advance draft of any
press release (or portion thereof) it intends to issue regarding Executive’s
resignation from the Company. Notwithstanding, the Company shall be under no
obligation to revise or modify any press release it intends to issue in that
regard.

7. Executive’s Release of Claims. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991;

 

Page 4 of 12



--------------------------------------------------------------------------------

the Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the Immigration Control and Reform Act; the
California Family Rights Act; the California Labor Code; the California Workers’
Compensation Act; and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs (with the exception of
Section 18 entitled “Costs”).

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive’s release of claims herein bars Executive from recovering
such monetary relief from the Company). Notwithstanding the foregoing, Executive
acknowledges that any and all disputed wage claims that are released herein
shall be subject to binding arbitration in accordance with Paragraph 19, except
as required by applicable law. Executive represents that he has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.
Notwithstanding any other term in this Agreement, nothing herein shall
constitute a release of Executive’s right to indemnification under the
Indemnification Agreement or any other applicable agreement, insurance policies,
by-laws, or under applicable law, including the California Labor Code.

8. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this

 

Page 5 of 12



--------------------------------------------------------------------------------

Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement. Executive acknowledges
and understands that revocation must be accomplished by a written notification
to the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.

9. California Civil Code Section 1542. Executive acknowledges that he has
consulted with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

10. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

11. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Executive further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

12. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Proprietary
Information Agreement, specifically including the provisions therein regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and nonsolicitation of Company employees. Executive’s signature
below constitutes his certification under penalty of perjury that he has
returned all documents and other items provided to Executive by the Company,
developed or obtained by Executive in connection with his employment with the
Company, or otherwise belonging to the Company.

 

Page 6 of 12



--------------------------------------------------------------------------------

13. No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.

14. Non-Disparagement and Communications with Company Employees, Customers and
Business Partners. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive further agrees that he will refrain from discussing
Company confidential business or financial information with third parties,
including the Company’s actual and potential customers or business
partners. Executive further agrees that he will not discuss the Company’s
business with Company employees, customers, or business partners without the
written consent of the Company’s Chief Executive Officer or his
designee. Notwithstanding the foregoing, nothing in this Section 14 shall
prevent (and none of the following shall be deemed a breach of this Section 14)
any person from making any truthful statement to the extent (i) necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, or
(ii) required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction
over such person.

15. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Proprietary Information
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.

16. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by either Party hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by either Party of any
fault or liability whatsoever to each other or to any third party.

17. Nonsolicitation. During Executive’s employment with the Company, Executive
came into contact and became familiar with the Company’s employees, and learned
about their knowledge, skills, abilities, salaries, commissions, benefits, and
other matters with respect to such employees, all of which information is not
generally known to the public but has been developed, acquired or compiled by
the Company at its great effort and expense. Pursuant to and consistent

 

Page 7 of 12



--------------------------------------------------------------------------------

with the terms of the Polycom Proprietary Information and Invention Agreement,
Executive agrees that for a period of one (1) year (i.e., 365 calendar days)
following his Separation Date, Executive shall not, on his own behalf or on
behalf of any other person, partnership, association, corporation, or other
entity, solicit, encourage or in any manner induce any employee of the Company
to leave his or her employment with the Company for any reason.

18. Costs. The Company agrees to reimburse Executive for his reasonable
attorneys’ fees and costs incurred in connection with the preparation of this
Agreement and Executive’s resignation from the Company. Said fees and costs
shall not exceed $25,000. The Company acknowledges that the payment of
Executive’s attorneys’ fees and costs with respect to this Agreement is not
intended to waive either the Company’s obligations or Executive’s rights under
the Indemnification Agreement.

19. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

 

Page 8 of 12



--------------------------------------------------------------------------------

20. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

21. Section 409A. The parties intend that upon the Separation Date, Executive
will have a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and official guidance thereunder (“Section 409A”). The provisions of this
Agreement and all compensation and benefits provided for under this Agreement
are intended to comply with Section 409A and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A. Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
series of separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company and Executive will work together in good faith
to consider either (i) amendments to this Agreement; or (ii) revisions to this
Agreement with respect to the payment of any awards, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Executive under Section 409A. In no event will
the Company reimburse Executive for any taxes that may be imposed on Executive
under Section 409A or any other provision of the Code with respect to any
payments or benefits Executive may receive from the Company under this Agreement
or under any other agreement or arrangement.

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

23. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

24. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

25. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that

 

Page 9 of 12



--------------------------------------------------------------------------------

either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action.

26. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Indemnification Agreement, the Proprietary Information
Agreement and the award agreements under which the Awards were granted (as set
forth on Exhibit A), entered into between Executive and the Company.

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

28. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

29. Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Executive has seven
(7) days after he signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Executive signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by Executive
before that date (the “Effective Date”). Any notice of revocation must be sent
by certified mail to the attention of the General Counsel at the Company’s San
Jose, CA headquarters.

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

31. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

  (a) He has read this Agreement;

 

  (b) He has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

Page 10 of 12



--------------------------------------------------------------------------------

  (d) He is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  ANDREW MILLER, an individual Dated: 7/22/2013  

      /s/ Andrew Miller

  Andrew Miller   POLYCOM, INC. Dated: July 22, 2013   By  

      /s/ Sayed M. Darwish

   

Sayed M. Darwish

Chief Legal Officer and Executive Vice President,

Corporate Development

Approved as to Form:     Dated: 7/22/13   By:  

      /s/ Tom E. Wilson

   

Tom E. Wilson

Morrison & Foerster LLP

Counsel for Andrew Miller

 

Page 11 of 12



--------------------------------------------------------------------------------

EXHIBIT A

Company Equity Awards Held by Executive as of Separation Date

Stock Option Awards

 

Grant Number

   Grant Date      Per Share Exercise
Price      Total Number of Shares
Granted      Total Number of Shares
Vested Through
Separation Date     Number of Unvested
Shares Forfeited on
Separation Date  

N0014300

     8/4/2009       $ 11.795         200,000         200,000 *      0   

N0014301

     5/29/2012       $ 11.610         10,000         5,000        5,000   

 

* 170,000 Shares remain exercisable as a result of 30,000 Shares previously
exercised under the award.

Restricted Stock Unit Awards

 

Grant Number

     Grant Date      Total Number of Shares
Granted      Total Number of Shares
That Vested Through
7/19/2013*      Number of Unvested
Shares as of
7/19/2013*      Number of Shares
Eligible to Vest Between
7/19/2013 and
Separation Date**  

RS14637

       8/1/2012         150,000         0         150,000         50,000 ** 

RS08635

       11/4/2010         35,000         23,332         11,668         0   

RS13657

       2/22/2012         82,500         27,500         55,000         0   

RS10480

       2/23/2011         58,000         38,666         19,334         0   

RS17278

       6/5/2013         318,840         0         318,840         0   

RS10762

       5/11/2011         7,500         5,000         2,500         0   

 

* To the extent any Shares subject to the award remain unvested as of the
Separation Date, all such Shares automatically will be forfeited permanently and
never will become vested.

** 50,000 Shares subject to the award are scheduled to vest on 8/1/2013, subject
to Executive’s continued employment with the Company through that date.

Performance Share Awards

 

Grant Number

   Grant Date      Total Number of Target
Shares Granted      Total Number of Shares That
Vested Through
7/19/2013      Number of Additional
Target Shares Eligible
to Vest on or Prior to
Separation Date*     Next Scheduled
Vesting Date on or
Prior to  Separation
Date  

PR001450

     8/1/2012         150,000         0         50,000 **      * * 

PR001638

     2/27/2013         318,840         0         0        None   

PR001410

     2/22/2012         75,000         0         0        None   

PR000946

     5/11/2011         7,500         0         0        None   

PR000907

     2/23/2011         58,000         17,012         0        None   

PR000606

     11/4/2010         35,000         28,697         0        None   

 

* The number of Shares, if any, that may vest under the performance share awards
set forth above will depend on actual performance with respect to the applicable
performance objectives under the award, and only to the extent that the
performance period thereunder has been completed on or prior to the Separation
Date. The vesting of Shares, if any, under the performance share awards will be
subject to all of the terms and conditions of the applicable award agreement.
Any Shares subject to an award that fail to vest or for which the performance
period or continued employment requirement has not been completed on or prior to
the Separation Date automatically will be forfeited permanently and never will
become vested.

** A target of 50,000 Shares, up to a maximum of 75,000 Shares and a minimum of
0 Shares, are eligible to vest upon completion of the award’s first performance
period ending 7/31/2013, subject to actual performance and Executive’s continued
employment with the Company through the later of August 1, 2013, or the date the
independent members of the Company’s Board of Directors certify achievement of
the applicable performance criteria (expected to occur on August 7, 2013).

 

Page 12 of 12